255 P.3d 285 (2011)
KB FRAMERS, LLC, a Nevada Limited Liability Company, Petitioner,
v.
The EIGHTH JUDICIAL DISTRICT COURT of the State of Nevada, in and for The COUNTY OF CLARK; and The Honorable Timothy C. Williams, District Judge, Respondents, and
Sun Colony Summerlin Homes, LLC, d/b/a Siena Homes, LLC; and American International Specialty Lines Insurance Company, Real Parties in Interest.
No. 58639.
Supreme Court of Nevada.
June 24, 2011.
Jennifer Bailey, John C. Dorame, Rusty Graf, Feldman Graf, Bret W. Eubank, Lara A. Hoover, Stutz, Artiano, Shinoff & Holtz, Seetal N. Tejura, Alverson Taylor Mortensen & Sanders, Las Vegas, for Petitioner.
Robert C. Carlson, Jr., Jennifer A. Salem, Koeller Nebeker Carlson & Haluck, LLP/Las Vegas, Las Vegas, for Real Party in Interest.


*286 ORDER DENYING PETITION FOR WRIT OF MANDAMUS

This original petition for a writ of mandamus challenges a district court's oral rulings denying partial summary judgment and denying reconsideration. Having considered the petition and appendix, we are not persuaded that this court's intervention by way of extraordinary relief is warranted at this time. NRAP 21(b)(1); Smith v. District Court, 107 Nev. 674, 818 P.2d 849 (1991). Petitioner is free to raise these issues in any appeal from the final judgment, following trial. NRS 34.170 (stating that writ relief is appropriate only when no plain, speedy, and adequate remedy exists); Pan v. Dist. Ct., 120 Nev. 222, 88 P.3d 840 (2004) (holding that an appeal is generally an adequate remedy precluding extraordinary relief). Accordingly, we.
ORDER the petition DENIED.[1]
NOTES
[1]  In light of this order, we deny as moot petitioner's motion for stay.